DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the record of the disciplinary board’s findings and recommendations, and upon consideration of the record filed herein, it is the decision of this court that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that Vincent “BZ” Sotile be and he is hereby disbarred and that his licence to practice law is revoked, and his name is stricken from the roll of attorneys licensed to practice law in the State of Louisiana, effective April 12, 1993, the date of this court’s order of interim suspension. All costs of this proceeding are assessed to respondent.
DENNIS, J., not on panel.